PER CURIAM:
Sonya McIntyre-Handy appeals the district court’s adoption of the magistrate judge’s report and recommendation and dismissal of her civil action alleging employment discrimination, retaliation, harassment, and ancillary claims, as well as its denial of her motion for a new trial. We have reviewed the record and find no reversible error. Accordingly, we deny Appellant’s motion to remand case, and affirm for the reasons stated by the district court. McIntyre-Handy v. APAC Customer Servs., Inc., No. 4:05-cv-00124-RBS, 2006 WL 1771048 (E.D.Va. Mar. 21, 2006; June 23, 2006; Dec. 21, 2006; May 24, 2007; July 3, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.